                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

SHANIA NELLIE PRUETT,                           §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §    Civil Action No. 7:18-cv-00110-O-BP
                                                §
NANCY A. BERRYHILL,                             §
Acting Commissioner of the                      §
Social Security Administration,                 §
                                                §
       Defendant.                               §

         ORDER ACCEPTING AMENDED FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. See ECF No. 15. No objections were filed, and the Magistrate Judge’s recommendation

is ripe for review. The District Judge reviewed the proposed findings, conclusions, and

recommendation for plain error. Finding none, the undersigned District Judge is of the opinion that

the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that the Commissioner’s decision is REVERSED and

REMANDED for further proceedings. The Clerk of Court is DIRECTED to return this case using

the standard process.

       SO ORDERED on this 13th day of May, 2019.




                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE
